Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 01/30/2020. In virtue of this communication, claims 8, 11, 23 – 32 have been canceled; claims 7, 10, 16, 18 – 22 have been amended. Claims 1 – 7, 9 – 10, 12 – 22 are currently pending in the instant application.
Drawings
2.	The drawing (Fig. 4) is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4011" and "4021" have both been used to designate “first determination unit”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	The disclosure is objected to because of the following informalities: Characters “40131 and 40132” in paragraph [0070] should be changed to “40231 and 40232” (see 
.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1 – 3 and 16 – 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by 3GPP TSG-RAN WG2 Meeting NR AH #2 (R2-1706933).
Regarding claims 1 and 16, R2-1706933 discloses a measurement method, applied to a User Equipment UE, and comprising: 
determining a measurement-related parameter of the UE according to a state parameter of the UE (see step 3 in page 2, Figure 2 for UE enters Medium-/High-mobility state, the S values of the measurement rule are changed according to Table 1, and see in Discussion in page 1, step 1 in page 2, decide which frequency to measure, the UE measures Rx power level and evaluates the measurement rule); and 
performing a measurement on a neighboring cell of the UE and/or a serving cell of the UE according to the measurement-related parameter (see step 4 in page 2, Figure 2 for threshold parameters (i.e., Srxlev) has changed when UE entering high-mobility state, so the UE is now measuring power of intra-frequency neighbor cells).
Regarding claims 2 and 17, R2-1706933 discloses wherein the state parameter of the UE comprises any one or more of the following: a type of the UE, a movement of the UE, a maximum movement speed of the UE, a current mobile state of the UE, a 
Regarding claims 3 and 18, R2-1706933 discloses wherein the performing the measurement on the neighboring cell of the UE and/or the serving cell of the UE according to the measurement-related parameter comprises: determining whether to perform the measurement on the neighboring cell and/or the serving cell (see steps 1 and 4 in page 2, Figure 2); and performing the measurement on the neighboring cell of the UE and/or the serving cell of the UE according to the measurement-related parameter of the UE, in a case that it is determined to perform the measurement on the neighboring cell and/or the serving cell (see step 5 in page 2, Figure 2).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4 – 7 and 19 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting NR AH #2 (R2-1706933) as applied to claims 3 and 18 above, in view of Cho et al. (hereinafter “Cho”) (Pub # US 2018/0146410 A1).
Regarding claims 4 and 19, R2-1706933 does not disclose specifically that determining whether the neighboring cell is a barred cell for the UE;Page 3 of 9Application No. 16/634,095Preliminary Amendment Attorney Docket Number C4201.10019US01determining not to perform the measurement on the neighboring cell, in a case that the neighboring cell is or the neighboring cell is not the barred cell for the UE.
In an analogous art, Cho discloses determining whether the neighboring cell is a barred cell for the UE (see Cho, [0085] – [0086] for the network provide information of neighboring cells listed in the blacklist, see Fig. 2, [0119] for the UE determines whether the cell is a forbidden cell).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the 3GPP above, and have determining whether the neighboring cell is a barred cell for the UE, as taught by Cho, thereby provides the UE can rapidly configure a wireless connection while ensuring mobility for higher speed services, as discussed by Cho (see Cho, [0001] – [0002]). 
Regarding claims 5 and 20, R2-1706933 in view of Cho disclose wherein the determining whether the neighboring cell is the barred cell for the UE comprises: obtaining at least one of a broadcast message or a system message of the neighboring cell; and determining whether the neighboring cell is the barred cell for the UE according to at least one of the broadcast message or the system message (see Cho, [0085], [0086], [0104], [0111], [0114], [0119] for the network broadcast message (i.e., SIB) including information, i.e., a neighboring cells list including blacklist or forbidden cells for the UE determining process). The motivation would provide the UE rapidly configure a wireless connection while ensuring mobility for higher speed services, as discussed by Cho (see Cho, [0001] – [0002]). 

Regarding claims 7 and 22, R2-1706933 in view of Cho disclose saving related information of the neighboring cell to a second predetermined list, in a case that the neighboring cell allows the access of the UE, or the neighboring cell is not the barred cell for the UE; deleting related information of the neighboring cell from a third predetermined list, in a case that the neighboring cell allows the access of the UE, or the neighboring cell is not the barred cell for the UEs deleting related information of the neighboring cell from a fourth predetermined list, in a case that the neighboring cell is the barred cell for the UE or saving related information of the neighboring cell to a fifth predetermined list, in a case that the neighboring cell is the barred cell for the UE (see Cho, [0252] – [0254] for the higher group cells (i.e., allow access) is predefined and input in the UE or obtained through the broadcast message).



Allowable Subject Matter
8.	Claims 9 – 10 and 12 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645